SUPERIOR COURT
OF THE

STATE OF DELAWARE

E. SCOTT BRADLEY 1 The Circle, Suite 2
JUDGE GEORGETOWN, DE 19947
TELEPHONE (302) 856-5256

June 17, 2019

Richard A. Forsten, Esquire Max B. Walton, Esquire
Saul Ewing Arnstein & Lehr Connolly Gallagher
P.O. Box 1266 267 East Main Street
Wilmington, DE 19899-1266 Newark, DE 19711

Re: Ocean Bay Mart, Inc. v. The City of Rehoboth Beach
Civil Action No. SI8A-02-001 ESB

Dear Counsel:

This is my decision on the Respondents’ Motion for a Partial Final Judgment
Pursuant to Superior Court Rule 54(b). I have denied the motion, concluding that
Rule 54(b) is not applicable and that the proper action for the Respondents to have
taken was to have sought an interlocutory appeal.

Petitioner Ocean Bay Mart, Inc. is trying to redevelop an old shopping center
in Rehoboth Beach as a residential condominium development. The City’s Planning
Commission ruled that 25 Del. C. §81-105(b)(1) required the redevelopment to go
through the subdivision process. The City Commissioners upheld the Planning

Commission’s decision. Ocean Bay then sought certiorari review in this court. The
Respondents filed a Motion to Dismiss. I ruled that §81-105(b)(1) did not apply to
the redevelopment and denied the Motion to Dismiss. And, finally, I remanded the
matter back to the City.

It is well-settled that where a matter is remanded back by the Superior Court
to the body from which the certiorari review was sought, the remand decision is
considered interlocutory, and there is no appeal by right to the Supreme Court.' The
Respondents did not pursue an interlocutory appeal. Instead, they sought relief under
Rule 54(b).

Rule 54(b) provides in part:

Where more than one claim for relief is presented in
an action, whether as a claim, counterclaim, or third-party
claim, the Court may direct the entry of a final judgment
upon one or more but fewer than all of the claims or parties
only upon an express determination that there is no just
reason for delay and upon an express direction for the entry
of judgment.
Rule 54(b) is not applicable here. There was only one claim for relief, a

reversal of the City Commissioners’ decision. I granted that relief. There are no

other claims pending or undecided. Rule 54(b), by its terms, does not apply here.

 

' City of Dover Planning Comm’n v. Dover Historical Society, 862 A.2d
385 (Table), 2004 WL 2743561 (Del. 2004); DiSabatino Bros., Inc. v. Wortman,
453 A.2d 102 (Del. 1982).
The Respondents’ Motion for a Partial Final Judgment Pursuant to Superior

Court Rule 54(b) is DENIED.

IT IS SO ORDERED.

MUA

E. Scott Bradley

ESB/jwe

x3ssns
AYVLONOHLONd GIN

IZ: od LI NAF bid
ALNNGO X